AO 106 (Rev. 04/10) Application for a Search Warrant


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Western District of North Carolina

              In the Matter of the Search of                           )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)
                                                                       )        Case No.    3:20mj130
Discord account associated with                                        )
manny#5739 that is stored at premises                                  )
controlled by Discord                                                  )

                                    RULE 4.1 - APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
Discord account associated with manny#5739; see attachment A incorporated herein.

located in the             Northern               District of           California            , there is now concealed (identify the
person or describe the property to be seized):
Evidence of Violations of 18 USC 2423(b); See Attachment B incorporated herein.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ☒ evidence of a crime;
               ☐ contraband, fruits of crime, or other items illegally possessed;
               ☐ property designed for use, intended for use, or used in committing a crime;
               ☐ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                       Offense Description
18 USC § 2423(b)                                 Transport With Intent to Engage in Criminal Sexual Activity

          The application is based on these facts:
See attached affidavit

           ☒ Continued on the attached sheet.
           ☐ Delayed notice          days (give exact ending date if more than 30                                     ) is requested
             of
             under 18 U.S.C. § 3103a,days:
                                      the basis of which is set forth on the attached sheet.

                                                                                         /s/ ALEXANDER HIRST
                                                                                             Applicant’s signature

                                                                                      Alexander Hirst, Special Agent
                                                                                             Printed name and title

Sworn in accordance with Rule 4.1.
                                                                                     Signed: May 18, 2020




Date: 5/18/2020
                                                                                               Judge’s signature

City and state: Charlotte, NC                          David Keesler United States Magistrate Judge
                     Case 3:20-mj-00130-DCK Document 1-1 Filed 05/18/20      Page
                                                                    Printed name and1title
                                                                                        of 1
